DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an operation terminal” in claim 1 ll. 3, the term “terminal” is a generic placeholder coupled with functional language “that changes a parameter” and the term “terminal” does not provide sufficient structure, thus 112f is invoked, interpreted to be: a control valve (Para 0052, 0066, 0157), or equivalents thereof.
“a parameter change setting unit” in claim 1 ll. 7, claim 2 ll. 2, claim 3 ll. 3, and claim 12 ll. 31, the term “unit” is a generic placeholder coupled with functional language “that determines a change rate of the parameter”, thus 112f is invoked. “A parameter change setting unit” is interpreted to be a computer-implemented limitation with the algorithm being (Fig. 5 and Para 0062): a step to measure the rate of change of an output of the rotating machine 120, or equivalents thereof. 
“an operation amount output unit” in claim 1 ll. 9 and claim 12 ll. 37, the term “unit” is a generic placeholder coupled with functional language “that determines an operation amount”, thus 112f is invoked. “An operation amount output unit” is interpreted to be a computer-implemented limitation with the algorithm is described (according to Fig. 5, Para 0066, 0102 and Fig. 14 and Para 0157): a step to select a fuel or steam operation amount based on both the rate of change of the fuel control valve 36 or the steam control valve 92, or equivalents thereof.
“a basic change rate calculation unit” in claim 3 ll. 4, interpreted to be a computer-implemented limitation with the algorithm (according to Para 0012): to find a change between a target value and a detection value, or equivalents thereof.
“a change value calculation unit” in claim 3 ll. 7, claim 4 ll. 2, and claim 5 ll. 2, interpreted to be a computer-implemented limitation with the algorithm (according to Para 0064, 0065): to obtain a change value for changing the output change rate in accordance with the clearance amount, or equivalents thereof.
“a change rate change unit” in claim 3 ll. 9, claim 4 ll. 5, and claim 5 ll. 5, interpreted to be a computer-implemented limitation with the algorithm (Fig 5): change units 130, 150, 172, 182 to obtain a change value based on the clearance amount, or equivalents thereof.
“a first calculation unit” in claim 4 ll. 2, interpreted to be a computer-implemented limitation with the algorithm (according to Para 0013): to obtain a first change value corresponding to the clearance amount, or equivalents thereof.
 “a second calculation unit” in claim 5 ll. 2, interpreted to be a computer-implemented limitation with the algorithm (according to Para 0014): to obtain a second change value in accordance with a deviation between the clearance amount and a predetermined allowable minimum clearance amount, or equivalents thereof.
“an input device” in claim 19 ll. 4, the term “device” is a generic placeholder coupled with functional language “to receive a clearance amount”, thus 112f is invoked, interpreted to be: a clearance measuring instrument (Fig 2 and Para 0059) or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a clearance measuring instrument” in claim 1 ll. 6 does not invoke 112(f) because it is modified by sufficient structure being a “measuring instrument” which is a physical device that measures a distance or length.
“the operational terminal” in claim 12 ll. 25 does not invoke 112(f) because it is modified by sufficient structure being “a steam control valve” to perform the function of to control a flow rate of the steam.
“the clearance measuring instrument” in claim 12 ll. 28 does not invoke 112(f) because it is modified by sufficient structure being a “measuring instrument” which is a physical device that measures a distance or length.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (20150275703) in view of Ewens (20140156165) and Andarawis (20100188100).
Regarding claim 1
	Thompson discloses a control device (12 Fig 1) of a rotating machine (gas turbine 14) including a rotating rotor (38) and a casing for covering an outer peripheral side of the rotor (casing of turbine 26), the control device comprising: 
a fuel flow control that changes a parameter which is an output of the rotating machine (controlling a fuel flow to achieve an exhaust temperature, construed to be an output of the rotating machine, Para 0022 ll. 4-10, this indicates that the fuel flow can be varied or changed to change the exhaust temperature); 
a clearance amount between the rotor and the casing (distance between rotor blades on rotor 38 and the casing of turbine 26 in Fig 1);
a parameter change rate setting unit (112f invoked) that determines a change rate of the parameter in accordance with the clearance amount (controller 12 can maintain the clearance based on changing power output, Para 0025 ll. 14-19, power output is based on changing the exhaust temperature as described in Para 0032; this indicates that the change in exhaust temperature is based on the clearance amount) so as to change the change rate of the parameter (Fig 10 shows box 228 “increasing rate of change” and box 230 “decreasing rate of change” of the exhaust temperature, Para 0054 ll. 6-11, this indicates that the change rate of the exhaust temperature parameter is determined and can be changed); and 
an operation amount output unit (112(f) invoked; command from controller 12 that connects to fuel 32 in Fig 1) that determines an operation amount of the fuel flow in accordance with the change rate of the parameter (controller 12 controls fuel consumption such that increases/decreases fuel consumption increases/decreases the exhaust temperature respectively, Para 0032; this indicates that the controller determines the amount of fuel in relation to the 
Thompson is silent on an operation terminal being a fuel valve and a clearance measuring instrument to measure the clearance amount.
However, Ewens teaches a rotating machine (gas turbine 12 Fig 1) comprising a controller (38) configured to control a fuel valve (operation terminal 112(f) invoked, interpreted to be fuel valve 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a fuel valve to be an operation terminal in Thompson as suggested and taught by Ewens, in order to accurately and automatically control the amount of fuel being injected to the combustor.
Thompson in view of Ewens is silent on a clearance measuring instrument to measure the clearance amount.
However, Andarawis teaches a rotating machine (turbine 10 Fig 1) comprising tip clearance sensors (24, Para 0016) to measure the distance between the rotor blades (16) and a casing (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a clearance sensor to be a clearance measuring instrument to the rotating machine in Thompson as modified by Ewens, as suggested and taught by Andarawis, in order to accurately and automatically measure the tip clearance distance during operation in order to prevent excessive leakage of the working fluid (Para 0015 ll. 13-15). 


Regarding claim 7

	Thompson further discloses a rotating machine equipment (gas turbine 14) comprising the rotating machine (gas turbine 14).
Regarding claim 19
Thompson discloses a non-transitory computer-readable storage medium storing a control program (controller 12 Fig 1) of a rotating machine (gas turbine 14) including a rotating rotor (38) and a casing for covering an outer peripheral side of the rotor (casing of turbine 26), the control program causing a computer to execute: 
a step to receive a clearance amount between the rotor and the casing (controller 12 can maintain the clearance based on changing power output, Para 0025 ll. 14-19, this indicates that the controller 12 receives a clearance amount);
a step of determining a change rate of an output of the rotating machine (rate of change input control 250 that sets a desired rate of change of the load, i.e. output of the rotating machine, Fig 10 and Para 0056 ll. 6-8) so that the change rate of the parameter is changed (user may enter a desired rate of change via rate input control 250, Para 0056 ll. 6-8, this indicates that the change rate of the load/output) in accordance with the clearance amount (controller 12 can maintain the clearance amount based on changing power output, Para 0025 ll. 14-19, and changing the power output/load is based on the rate of change of the load input 250; therefore, the clearance amount is based on the rate of change of the load input 250); and 
a step of determining an operation amount of a fuel flow for changing the parameter (controller 12 controls fuel consumption such that increases/decreases fuel consumption increases/decreases the output/load respectively, Para 0032 ll. 32) in accordance with the change 
Thompson is silent on the clearance amount is measured by an input device and an operation terminal being a fuel valve.
However, Andarawis teaches a rotating machine (turbine 10 Fig 1) comprising tip clearance sensors (24, Para 0016) to measure the distance between the rotor blades (16) and a casing (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a clearance sensor to be a clearance measuring instrument to the rotating machine in Thompson as suggested and taught by Andarawis, in order to accurately and automatically measure the tip clearance distance during operation in order to prevent excessive leakage of the working fluid (Para 0015 ll. 13-15). 
Thompson in view of Andarawis is silent on an operation terminal being a fuel valve.
However, Ewens teaches a rotating machine (gas turbine 12 Fig 1) comprising a controller (38) configured to control a fuel valve (operation terminal 112f invoked, interpreted to be fuel valve 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a fuel valve to be an operation terminal in Thompson as modified by Andarawis, as suggested and taught by Ewens, in order to accurately and automatically control the amount of fuel being injected to the combustor.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Ewens.
Regarding claim 13
Thompson discloses a control method (controller 12 Fig 1) of a rotating machine (gas turbine 14) including a rotating rotor (38) and a casing for covering an outer peripheral side of the rotor (casing of turbine 26), the control method comprising: 
a step of receiving a clearance amount between the rotor and the casing (controller 12 can maintain the clearance based on changing power output, Para 0025 ll. 14-19, this indicates that the controller 12 receives a clearance amount); 
a step of determining a change rate of an output of the rotating machine (rate of change input control 250 that sets a desired rate of change of the load, i.e. output of the rotating machine, Fig 10 and Para 0056 ll. 6-8) so that the change rate of the parameter is changed (user may enter a desired rate of change via rate input control 250, Para 0056 ll. 6-8, this indicates that the change rate of the load/output) in accordance with the clearance amount (controller 12 can maintain the clearance amount based on changing power output, Para 0025 ll. 14-19, and changing the power output/load is based on the rate of change of the load input 250; therefore, the clearance amount is based on the rate of change of the load input 250); and 
a step of determining an operation amount of a fuel flow for changing the parameter (controller 12 controls fuel consumption such that increases/decreases fuel consumption increases/decreases the output/load respectively, Para 0032 ll. 32) in accordance with the change rate of the parameter (the amount of load/output would be based on the change rate of load/output), and outputting the operation amount to the fuel flow (controller 12 to commands a fuel flow 32 to fuel nozzle 34).
Thompson is silent on an operation terminal being a fuel valve.
However, Ewens teaches a rotating machine (gas turbine 12 Fig 1) comprising a controller (38) configured to control a fuel valve (operation terminal 112f invoked, interpreted to be fuel valve 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a fuel valve to be an operation terminal in Thompson as suggested and taught by Ewens, in order to accurately and automatically control the amount of fuel being injected to the combustor.

Allowable Subject Matter
Claim(s) 2-6, 12, 14-18, and 20-24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 2, 14, and 20, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a control device of a rotating machine comprising, among other features, a step of determining a change rate of the parameter in a case of a second clearance amount larger than a first clearance amount is higher than the change rate of the parameter in a case of the first clearance amount.
	Thompson teaches to modify a change rate of an engine parameter (exhaust temperature or load) based on a clearance amount, but fails to teach a second clearance amount being higher than a first clearance amount, and the change rate of the parameter associated with the second clearance amount is also higher than the change rate of the parameter associated with the first clearance amount.
but fails to teach how each maneuver or situation of the aircraft would have a change rate of load/power.
ii.	In claims 3, 15, and 21 the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a control device of a rotating machine comprising, among other features, a step of obtaining a change value for the basic change rate, and to change the basic change rate using the change value.
		Plunkett (8296037) teaches a control method to determine a rate of change of an engine parameter (Fig 5 step 306) and compared the rate of change against a known rate of change (step 308), in order to control a clearance amount, but fails to teach to obtain a change value and to change the rate of change of the parameter based on the change value.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hershey (8126628) teaches a relationship between clearance amount and engine load (Figs 3-4)
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741